DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US Patent Publication No. 2014/0259376) in view of Gibson (US Patent Publication No. 2019/0382991).
Re. claim 1, Turner discloses a sink system, comprising: a sink basin (202) having at least one sidewall, and an interior space; a lighting unit (comprising at least 204 and 210) having a plurality of lights (210) that are oriented toward the interior space of the sink basin (see Figure 7); and a controller (230) that is in communication with the lighting unit, said controller functioning to control an operation of the lighting unit (see paragraph 0033).  
Turner, however, does not explicitly recite the sink basin having a sidewall and a base wall.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Turner by providing a more square or rectangular shaped sink as taught by Gibson to provide a more uniform depth for accepting articles such as dishes and to provide a more aesthetically pleasing design.
Re. claim 2, Turner further discloses a sink system comprising: a body section (204) that is connected to the sink basin, and wherein the plurality of lights of the lighting unit are secured onto the body section (see paragraph 0032). 
Re. claim 3, Turner further discloses a sink system wherein the body section is constructed from a transparent material (see paragraph 0032).
Re. claim 4, Turner appears to disclose a sink system wherein the plurality of lights (210) of the lighting unit are positioned along an entirety of the body section (the lighting elements being disclosed as being spaced around element 204; see paragraphs 0031 and 0032).
Nevertheless, should Turner be found not to provide for the plurality of lights being positioned along an entirety of the body section, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to position the lights of Turner along an entirety of the body section to provide for illumination of the entire sink basin without any dead spaces, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 5, Turner further discloses a sink system further comprising: a motion sensing device (240) that is in communication with the controller (see paragraph 0035 and claims 9 and 19).
Re. claim 6, Turner further discloses a sink system wherein the controller includes functionality for selectively operating the lighting unit based upon an input from the motion sensing device (see Abstract, paragraph 0035, and claims 9 and 19).
  Re. claim 7, Turner further discloses a sink system further comprising a rim that is positioned along a top end of the at least one sidewall of the sink basin (see Figure 7).  
Re. claim 8, Turner further discloses a sink system wherein the body section is configured to engage the rim (see Figure 7), and wherein the body section includes a central opening having a shape and a size that is complementary to a shape and a size of the top end of the at least one sidewall of the sink basin (see Figure 7).  
Re. claim 9, Turner further discloses a sink system comprising: at least one sink clip that is configured to secure each of the rim and the body section to a counter (see Figure 7).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner and Gibson as applied to claim 1 above, and further in view of Mooren (US Patent Publication No. 2018/0156969).
Re. claim 10, Turner further discloses the controller having a power source (232), however, does not explicitly recite a controller comprising a memory, a timer, and a processor.

Mooren teaches that it is old and well known in the art of illuminated sinks to provide a controller comprising a memory (80); a power source (38); a timer (inherently disclosed to measure the programmed time interval); and a processor (78) that is in communication with the memory, the power source, the timer and a lighting unit (70) (see Figure 9), wherein the controller includes functionality for selectively operating the lighting unit based on an input from the timer (see paragraphs 41 and 42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mooren to include the controller as taught by Mooren to allow the light to be programmed so as to turn on when motion is detected and then turn off after a pre-set period of time (see paragraph 0042).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dobrinsky et al. (US Patent Publication No. 2019/0336629), is analogous because it discloses the use of ultraviolet light shown into sink basins for sterilization.
Hansen et al. (US Patent Publication No. 2005/0015873), is analogous because it discloses it discloses a wash basin comprising a plurality of lighting devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754